ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 13 and 15-20 are allowed because the prior art made of record does not teach a magnetic charging device, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 15-17, the prior art made of record fails to teach the combination of steps recited in claim 15, including the following particular combination of steps as recited in claim 15, as follows:
wherein the microprocessor controller recognizes the fully engaged contact between the plug unit and the charger unit; wherein, when the plug unit is fully engaged with the charger unit, the polarized plug is engaged with said plug receptacle, the first and second feedback loop plug contacts are fully engaged with the respective first and second feedback loop charger contacts, and said positive and negative electrical plug contacts are respectively fully engaged with said positive and negative electrical charger contacts; and a feedback loop is created between said plug circuit on the plug unit and the charger circuit on the microprocessor controller;
 wherein the feedback loop produces a value of a measurable characteristic that is monitored by the microprocessor controller; 
wherein, when said microprocessor controller recognizes and confirms the value of the measurable characteristic from the feedback loop to be of a required value, said microprocessor controller allows electricity flow from the power source to the electrical charger contacts of the plug receptacle and to the plug unit to charge the batteries; 
wherein, when the value of the measurable characteristic from the feedback loop does not meet the required value, the microprocessor controller blocks the flow of electricity from the power source to the electrical charger contacts of the plug receptacle.

4.         With respect to claim 18, the prior art made of record fails to teach the combination of steps recited in claim 18, including the following particular combination of steps as recited in claim 18, as follows:
wherein, when said plug unit is fully engaged with said charger unit, the microprocessor controller allows the flow of electricity from the charger unit to the plug unit to charge the batteries; and when said plug unit is not fully engaged with the charger unit, the flow of electricity from the power source to the charger unit is blocked, thereby preventing the flow of electricity to the plug unit;
wherein said microprocessor controller comprises a charger circuit and said plug unit comprises a plug circuit;
wherein, when said plug unit is fully engaged with said charger unit, a feedback loop is created between the charger circuit and the plug circuit:
wherein said feedback loop produces a value of a measurable characteristic of electrical flow between the plug unit and the charger unit, and said value is sent to the microprocessor controller; and
wherein said microprocessor controller recognizes and confirms the value of the measurable characteristic of electrical flow to be of a required value and allows the flow of electricity from the power source through the magnetic charging device to charge the batteries.

5.         With respect to claim 19 and 13, the prior art made of record fails to teach the combination of steps recited in claim 19, including the following particular combination of steps as recited in claim 19, as follows:
wherein, when said plug unit is fully engaged with said charger unit, the microprocessor controller allows the flow of electricity from the charger unit to the plug unit to charge the batteries; and when said plug unit is not fully engaged with the charger unit, the flow of electricity from the power source to the charger unit is blocked, thereby preventing the flow of electricity to the plug unit;
wherein said charger unit comprises a plug receptacle, and said plug unit comprises a polarized plug; 
wherein said polarized plug is connected to said plug receptacle during charging: and
wherein said plug receptacle comprises positive and negative electrical charger contacts and first and second feedback loop charger contacts;
said polarized plug comprises positive and negative electrical plug contacts and first and second feedback loop plug contacts;
wherein during charging, the positive and negative electrical plug contacts of the polarized plug are fully engaged with the respective positive and negative electrical charger contacts of the plug receptacle, and the first and second feedback loop plug contacts of the polarized plug are fully engaged with the respective first and second feedback loop charger contacts of the plug receptacle.

6.         With respect to claim 20, the prior art made of record fails to teach the combination of steps recited in claim 20, including the following particular combination of steps as recited in claim 20, as follows:
when said plug unit is not fully engaged with the charger unit, the flow of electricity from the power source to the charger unit is blocked, thereby preventing the flow of electricity to the plug unit; 
wherein said microprocessor controller comprises a charger circuit and said plug unit comprises a plug circuit; 
wherein, when said plug unit is fully engaged with said charger unit, a feedback loop is created between the charger circuit and the plug circuit; 
wherein said feedback loop produces a value of a measurable characteristic of electrical resistance between the plug unit and the charger unit, and said value is sent to the microprocessor controller; and 
wherein said microprocessor controller recognizes and confirms the value of the measurable characteristic of electrical resistance to be of a required value and allows the flow of electricity from the power source through the magnetic charging device to the batteries.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851